Citation Nr: 1520942	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-20 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1959 and November 1962 and from January 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In this regard, although the RO considered a subsequent May 2012 rating decision as the rating decision on appeal, the Board finds the September 2011 rating decision is the correct decision on appeal.  Within the one-year period following notification of the September 2011 decision, VA received correspondence from the Veteran's representative which indicated disagreement with the September 2011 rating. Specifically, in an April 2012 statement, the Veteran's representative stated the September 2011 rating decision was "fatally flawed".  The RO interpreted such as request for reconsideration; however, construing the Veteran's representative statement liberally, the Board finds that such correspondence must be considered a notice of disagreement.  Following issuance of a statement of the case in August 2012, a substantive appeal was timely received within 60 days thereafter.  Thus, the September 2011 rating decision is the proper decision that is on appeal.

The Veteran's August 2012 substantive appeal (VA Form 9) reflected his desire to participate in a video-conference hearing before a member of the Board.  The Veteran was scheduled for a video-conference hearing on April 18, 2014; however, he did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  Thus, the Board may proceed with appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2015 Appellate Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that he has bilateral hearing loss as a result of acoustic trauma during active service.  At the October 2010 audiological examination and at the August 2011 ear disease examination, he further reported experiencing hearing loss during and since service.  During both examinations the Veteran also reported military noise exposure from weapons, grenade explosions, and aircraft.

The Veteran's service treatment and personnel records do provide indications of hearing problems.  A September 1960 service treatment record documented a complaint of a popping sound in the right ear and difficulty hearing.  Furthermore, the Veteran's November 1962 enlistment examination, from his second period of service, documented a normal findings as a result of a whisper hearing test.  However, the Veteran's December 1965 separation examination report, from his second period of service, showed auditory thresholds above normal levels for his left ear and right ear when converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards, as the service department record, which predated October 31, 1967, is presumed to have utilized ASA standards.  Hensely v. Brown, 5 Vet. App. 157 (1993).  Moreover, each of the Veteran's DD 214s revealed that that his military occupation specialty included a sub-designation of infantryman and that he was awarded medals for sharpshooting and marksmanship.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met.

The Veteran was afforded a VA audiological examination for hearing loss in October 2010 at which time audiometric testing revealed a bilateral hearing loss disability for VA purposes in both ears.  See 38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to his in-service noise exposure and ear complaints.

As to the origin of the Veteran's hearing loss, the October 2010 VA examiner opined that part of the Veteran's hearing loss was likely a result of military service.  However, the examiner further stated that all of the Veteran's hearing loss was not consistent with noise exposure and, therefore, the examiner deferred to the opinion of an ENT (ear noise and throat) specialist for the complete cause of the Veteran's hearing loss.  

In August 2011, VA obtained an ear disease examination report at which time the examiner stated that bilateral high frequency sensorineural hearing loss was less likely than not due to military service because the Veteran's hearing loss appears most consistent with presbycusis rather than noise induced hearing loss.  The August 2011 examiner further stated that right moderate to severe hearing loss was secondary to right chronic otitis media and prior ear surgeries which may have been incurred during service, but it was not clear whether the Veteran's right chronic ear disease began while in service or not.  

Thus, each VA examiner provided an opinion indicating that hearing loss may be linked to service, although each opinion was qualified to some extent.  The October 2010 examiner did not specify to what probability or portion of the Veteran's hearing loss was linked to service, but did, in fact, indicate a nexus.  The August 2011 examiner also provided an indication of a nexus specific to the Veteran's right ear.  However, the August 2011 VA examiner noted that there was no documentation of ear disease during service, when in fact, as described above, there is a September 1960 service treatment record documenting such.  Moreover, the examiner noted that the Veteran's December 1965 separation examination revealed normal hearing, which is incorrect, as the examiner did not appear to convert such ISO standards as required.  Thus, the August 2011 examiner's opinion lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Post-service treatment records reveal ear-related treatment, including an October 1987 record which provided an impression of chronic right mastoiditis and noted a modified right radical was done in 1967.  Moreover, the Veteran has consistently stated that he has experienced hearing loss during and since service.  As noted above, the Veteran reported such during both the October 2010 and August 2011 examinations.  The Veteran is competent to report observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statement regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and is accorded significant evidentiary weight.  Furthermore, as noted above, hearing difficulty was documented during service.  Thus, the Veteran's credible statements, combined with other evidence regarding his hearing loss disability, are probative.

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure or ear complaints in service.  When resolving doubt in the Veteran's favor, the Board finds his bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


